Citation Nr: 0912203	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  02-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for status post right knee replacement.

2.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which, in 
pertinent part, denied claims for an increased rating for a 
right knee disability and entitlement to TDIU.  

The Veteran's appeal was previously before the Board in 
November 2003 when the Board remanded the case for further 
action by the originating agency.  Thereafter, in a May 2006 
decision, the Board denied the Veteran's claim for 
entitlement to an increased rating for his right knee 
condition, and remanded the claim for entitlement to TDIU.  

The Veteran appealed the denial of his claim for an increased 
rating for his right knee condition to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2007, 
the Court granted a joint motion to vacate and remand the 
Board's May 2006 decision.  

The case was returned to the Board, and in an August 2007 
decision, the Board once again denied the claim for an 
increased rating of the right knee and remanded the claim for 
entitlement to TDIU.  The Veteran appealed the denial to the 
Court, and a second joint motion to vacate and remand was 
granted by the Court in a June 2008 order.  

The Veterans Law Judge who had previously adjudicated the 
Veteran's appeals has retired.

The case was again returned to the Board, and in August 2008 
the Board remanded the claims for an increased rating for a 
right knee condition and entitlement to TDIU for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's right knee total replacement is manifested by 
limitation of flexion to at most 75 degrees without 
limitation of extension, instability or subluxation, 
impairment of the tibia and fibula, or severe weakness or 
severe painful motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status 
post right knee replacement are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
4.118 Diagnostic Code 5003, 5055, 5256, 5257, 5260, 5261, 
5262 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in May 2004, subsequent to the initial 
adjudication of the claim, the Appeals Management Center 
notified the Veteran of the evidence needed to substantiate 
his claim for an increased rating.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a September 2008 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran was provided notice that complies with the 
requirements of Vazquez-Flores in a September 2008 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 499 F. 
3d 1317 (Fed. Cir. 2007).  The claim was readjudicated in the 
January 2009 SSOC.  Therefore, any timing deficiency has been 
cured.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claim in March 2002, May 2005, and November 2008.

The most recent Joint Motion noted the Veteran's reports that 
he had flare ups of knee disability and required that the 
Veteran be afforded an examination during a period of flare 
ups.  At the November 2008 examination, the Veteran denied 
flare ups and he has not reported a flare up at any time 
since the joint motion; hence, it would not be possible to 
provide an examination during such flare ups.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2008).

For one year following implantation of a knee prosthesis for 
a service-connected knee disability, a 100 percent rating is 
assigned, followed thereafter by a 60 percent schedular 
rating when there are chronic residuals consisting of severe 
painful motion or weakness.  With intermediate degrees of 
residuals weakness, pain or limitation of motion, a rating is 
made by analogy to Diagnostic Codes 5256, 5261 and 5262.  The 
minimum rating is 30 percent under this Diagnostic Code.  38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2008).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel subsequently held that separate ratings 
are also available for limitation of flexion and limitation 
of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

Service connection for internal derangement of the right knee 
was granted in a September 1970 rating decision with an 
initial 20 percent rating assigned, effective September 23, 
1969.  Following the Veteran's total right knee replacement 
in November 1996, his disability was recharacterized as right 
knee internal derangement status post total knee replacement.  
In a March 1997 rating decision a 30 percent rating was 
granted, effective January 1, 1998. 

The Veteran was provided a VA examination of his right knee 
in March 2002.  He reported undergoing the right knee 
replacement in 1997.  He complained of dull pain and weakness 
in the right knee, as well as stiffness, swelling, and 
occasional giving way.  The Veteran denied heat, locking, but 
reported fatigability and lack of endurance.  He occasionally 
used a cane, and had no dislocation or recurrent subluxation.  
The Veteran treated his knee pain with over-the-counter 
medication and reported that he retired from his job with the 
post office in 1987.  

Physical examination showed a slight limp of the left leg.  
The right knee showed deformity, swelling, crepitus, but no 
laxity.  Straight leg raising was negative.  An unsightly 
nontender scar measuring 14 centimeters (cm) in length and .5 
cm wide was observed on the medial surface of the knee, and a 
23 x .5 cm scar was also noted on the anterior aspect of the 
knee.  Range of motion of the right knee was measured with 0 
to 115 degrees of active flexion and 0 to 117 degrees of 
flexion after fatiguing.  The examiner noted that the Veteran 
reported pain throughout range of motion testing.  X-rays of 
the right knee showed status post total knee replacement with 
prosthetic components in good alignment with no significant 
changes since 1999 X-rays.  The diagnosis was status post 
bilateral total knee replacement with prosthetic components 
in good alignment.  

Statements received from the Veteran's mother and sisters in 
January 2003 note that the Veteran had difficulty climbing up 
and down stairs and experienced daily knee pain.  In her 
statement, the Veteran's mother described how the Veteran 
retired from his job because he was unable to stand on his 
knees for extended periods of time and currently had 
difficulty bending and standing.  
Records of outpatient treatment from the Salem VA Medical 
Center (VAMC) show that the Veteran complained of chronic 
knee pain in December 2004, but was noted to have a normal 
gait and full range of motion of his extremities.  Range of 
motion was also full in March 2005, and X-rays of the knees 
in May 2005 indicated bilateral total knee prostheses 
essentially unchanged in position.  

During a VA examination in May 2005, the Veteran reported 
progressively worse pain in his right knee with giving way, 
stiffness, weakness and flare-ups of moderate pain in the 
right knee every two to three weeks.  He also stated that he 
could stand for only 15 to 30 minutes and was able to walk a 
quarter mile.  Flexion of the right knee was measured from 0 
to 75 degrees with pain beginning at 75 degrees and ending at 
0 degrees.  There was no additional loss of range of motion 
with repetitive use and the examiner noted cramping in the 
calf with flexion.  There was no instability and no patellar 
abnormality.  Mild weakness was observed, and a nontender 
superficial scar measuring 14 x .5 cm that did not interfere 
with functioning of the knee was also noted.  The diagnosis 
was bilateral total knee replacement with the only effect on 
daily activities the avoidance of walking on uneven surfaces.    
The examiner concluded that the Veteran was capable of 
working in his former occupation despite his service-
connected disabilities.

The March 2007 Joint Motion was based on the Board's failure 
to consider entitlement to extraschedular ratings.  The June 
2008 Joint Motion was based on findings that the Veteran had 
not been provided an adequate examination and that the Board 
had not considered evidence supporting the claim that 
consisted of the Veteran's reports of his symptoms.

The Veteran's most recent VA examination was conducted in 
November 2008.  He reported experiencing pain, giving way, 
weakness, and stiffness of the right knee, but denied 
instability, incoordination, locking, episodes of dislocation 
or subluxation, or flare ups.  The Veteran reported that he 
was unable to stand for more than a few minutes and was able 
to walk only a quarter mile.  He frequently used a cane for 
ambulation.  His retirement in 1987 was due to knee and back 
pain.  

Upon examination, his gait was observed to be upright and 
steady with slowed ambulation.  There was no instability, 
grinding, or crepitation.  Range of motion of the right knee 
was measured with flexion from 0 to 120 degrees and normal 
extension to 0 degrees.  There was no objective evidence of 
pain with active motion, but pain was noted during repetitive 
testing.  There was no additional loss of range of motion 
during repetitive testing.  The examiner noted that he could 
have flexed the right knee further than measured, but was 
limited by the Veteran's attempts to extend his leg.  The 
Veteran was observed flexing his knee greater than the listed 
measurement when stepping up to the examination table, and 
was able to sit with flexion to 90 degrees on a chair and on 
the examination table.  Drawer's sign was negative and there 
was no laxity of the right knee.  

X-rays showed a knee prosthesis occupying a good position 
with normal anatomic relationships.  Degenerative joint 
disease was indicated by the prosthesis.  The diagnosis was a 
total right knee replacement with moderate effects on some of 
the activities of daily living such as chores, shopping, and 
exercise.  The examiner concluded that the Veteran should 
have been able to perform meaningful employment that didn't 
aggravate his service-connected right knee condition and 
recommended vocational rehabilitation.  

Analysis

The Veteran's right knee disability, status post total knee 
replacement, is currently assigned a 30 percent rating, the 
minimum evaluation for a knee replacement, under Diagnostic 
Code 5055 (2008).

The Veteran's right knee pain has not resulted in limitation 
of motion more severe than the findings at the March 2005 VA 
examination when flexion was limited to 75 degrees with pain 
only after reaching that point.  As noted above, such 
limitation would be noncompensable under Diagnostic Code 
5260.  No limitation of extension has been noted on any 
evaluation during the claims period.  The most recent 
examination reported pain only on repeated motion.  These 
reports are consistent with the subjective symptoms reported 
by the Veteran.

Treatment records from the VAMC show that range of motion was 
consistently full in all the Veteran's extremities.  The 
March 2002, March 2005, and November 2008 VA examiners have 
also determined that there was no additional loss of motion 
of the right knee following repetitive range of motion 
testing.  

The November 2008 VA examiner found that the Veteran's right 
knee condition had only moderate effects on his activities of 
daily living, and that the Veteran could have flexed his knee 
further than measured based on observation of the Veteran in 
the examination room.  

This record does not establish that the Veteran's right knee 
total replacement is manifested by residuals of severe 
painful motion or weakness.  

The Joint Motion pointed to the Veteran's reports that his 
knee gave way and caused him to fall when walking on uneven 
surfaces.  This is consistent with his report on the recent 
examination that he experienced give way of the knee.  While 
the Veteran is competent to report these symptoms, they are 
not supported by the findings on repeated examinations by 
various medical professionals.  As previously discussed 
diagnostic testing, and examination yielded no evidence of 
instability or laxity of any of the tendons of the knee.  

The repeated negative findings of impartial medical 
professionals are more probative than the Veteran's reports 
made in the course of his pursuit of benefits.  Treatment 
records show no complaints of falling.  The probative value 
of the Veteran's reports is also weakened by the findings on 
the recent examination that he demonstrated greater range of 
motion when being observed, rather than tested, and that he 
actually attempted to extend the knee when the examiner tried 
to test his flexion.

There have been no clinical findings of weakness, 
instability, or laxity, and X-rays have also consistently 
shown a right knee prosthesis occupying a good position with 
normal anatomic relationships and testing and examination 
have yielded no clinical indications of subluxation or 
instability.

Therefore, an increased rating of 60 percent is not warranted 
under Diagnostic Code 5055 as the Veteran's right knee 
condition, status post total knee replacement has not been 
manifested by residuals approximating severe painful motion 
or weakness.  38 C.F.R. §§ 4.7, 4.21.

Throughout the claims period, the Veteran has retained useful 
motion of his right knee, and there have been no findings of 
ankylosis.  Furthermore, extension has not been limited upon 
any objective physical examination.  There is also no 
evidence of any impairment of the tibia or fibula; as noted 
above, X-rays have consistently shown that the Veteran's knee 
prosthesis is in good alignment.  Therefore, an increased 
rating is not warranted under Diagnostic Codes 5256, 5261, or 
5262.  

The Board notes that rating the Veteran separately for 
limitation of motion, arthritis, and instability would not 
result in an increased rating.  Even with consideration of 
all functional factors, the Veteran has manifested limitation 
of flexion and extension that is noncompensable under 
Diagnostic Codes 5260 and 5261.  Moreover, there is no 
objective evidence of instability or recurrent subluxation to 
allow for a compensable rating under Diagnostic Code 5257.

Separate ratings are not warranted for the Veteran's right 
knee scars resulting from his total knee replacement.  Cf. 
Esteban v. Brown, 6 Vet App 259 (1994).  Examinations have 
shown the scars to be asymptomatic and to cover an area far 
less than 144 square inches.  The Veteran has also not 
reported symptomatic scars.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802-7805 (2002 & 2008).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluation.  

Extra-schedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's right total knee 
replacement is manifested by symptoms such as moderate pain 
and weakness, and some limitation of flexion.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for status post right knee replacement is denied.


REMAND

In its August 2008 remand, the Board ordered that the Veteran 
be provided a VA examination to determine the severity of his 
right knee disability.  The remand instructions required that 
a medical opinion be procured as to whether the Veteran was 
capable of securing and maintaining substantially gainful 
employment due to his service-connected disabilities. 

The Veteran was provided a VA examination of his right knee 
in November 2008, and while a medical opinion addressing the 
occupational impairment from the Veteran's right knee 
condition was provided, the examiner did not discuss the 
Veteran's employability with regard to all his service-
connected disabilities. 

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As the 
requested medical opinion was not provided, the Board must 
remand the issue for entitlement to TDIU for the procurement 
of an additional medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who performed the Veteran's 
November 2008 examination.  The claims 
folder or copies of relevant evidence 
from the claims folder, and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  If the 
previous examiner is not available, the 
claims folder and a copy of this remand 
should be provided to a physician with 
the necessary expertise to render a 
medical opinion in this case. 

The examiner should review the claims 
folder, including the November 2008 VA 
examination report and the June 2007 VA 
examination report addressing the 
Veteran's left knee, and proffer an 
opinion as to whether the Veteran is 
capable of securing and maintaining 
substantially gainful employment 
consistent with his education and 
occupational experience due solely to all 
his service-connected disabilities.

The examiner is advised that the Veteran 
is currently service-connected for 
chronic colitis with spastic colon, 
dermatitis of the left thumb, status post 
right knee replacement, and status post 
left knee replacement with residual scar. 

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


